DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election without traverse of Invention I in the reply filed on April 12, 2021 is acknowledged.
Priority
This application repeats only a minimal portion of prior Application No. 16/182,145, filed November 6, 2018, and adds disclosure not presented in the prior application.  Only figure 2 of the present application is taken from the parent – all other figures, and their descriptions, are new. Because this application names the inventor or at least one joint inventor named in the prior application, it should be reclassified as a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
No part of the claimed “remote sensing unit” appears in the ‘145 parent application.  Thus, these limitations do not get the benefit of the earlier priority date.  They will be treated according to the filing date of this application (November 29, 2019).
Claim Objections
Claim 2 is objected to because there is no basis in the claim for the processor transmitting the power grid status signal.  Claim 1 only recites that the processor is configured to generate the power grid status signal.  There is no indication in the claim 
Claim 5 is objected to because it is unclear how the power storage device can power the remote sensing unit (claim 6), while the remote sensing unit also is supposed to be dormant when the interface voltage is no longer present.  Wouldn’t the battery keep the processor active? 
Claim 9 is objected to because there is no antecedent basis for the limitation of “the remote sensing device”.  The previous claims refer to a “unit”, not a “device”.
Claim 10 is objected to because it is unclear how the communication circuitry “defines” a wired circuit.  The Applicants are requested to amend the claim to more clearly recite that the “communication circuitry comprises a wired circuit” (or uses a wired circuit).  “defines” does not appear to be the proper transitional phrase. 
Claim 12 is objected to because:
“an” (line 2) should be “and”.
it is unclear how the communication circuitry “defines” wireless technology, as discussed above.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilpatrick (US 8,372,569).

a processor (40) electrically associated with communication circuitry (70); 
an interface (where AC lines 42 connect to 40) configured for being electrically associated with a first electrical circuit (42) electrically associated with a main power grid; 
a sensor (col. 4, lines 10-16) electrically associated with said interface and said processor wherein said sensor is configured to measure an electrical parameter (voltage) associated with said interface and generate an interface status signal reflective of the electrical parameter; and 
wherein said processor is configured to generate a power grid status signal when the interface status signal is reflective of a power grid failure (col. 4, lines 15-16 or 35-39). 
The limitations in the preamble of a “system configured for back feeding power from a power generation into an output of an electrical circuit for an electrical system” is directed to the intended use of the remote sensing unit.  Support for this can be found in that the preamble uses the word “for” to describe what the remote sensing unit is to be used with in the future.  Further, there are no limitations in the body of the claim directed to the system, the generator, or the process of back feeding power.  MPEP §2111.02(II).

It is noted that the claim ends with the processor being configured to generate a power grid status signal.  There does not appear to be any use for this signal.  It is unclear if the signal is intended to be transmitted through the communication circuitry (the claim does not recite any use for the communication circuitry either).  The Applicants may consider more narrowly defining the purpose of the signal (where is it transmitted/sent, what functionality happens as a consequence, etc.).
With respect to claim 2, Gilpatrick discloses the electrical parameter defines a voltage for said interface (col. 4, lines 11-13) and wherein said processor does not transmit a power grid status signal when the interface status signal reflects a voltage above a predefined level (col. 4, lines 12-16).  The signal is only generated if the voltage disappears.  The corollary to this is that the signal is not generator or transmitted when the voltage remains above a threshold that indicates it has not disappeared.  
With respect to claim 3, Gilpatrick discloses the electrical parameter further defines an impedance for said interface and wherein the interface status signal is reflective of the measured impedance.  Ohm’s Law states that voltage equals current times impedance.  Thus, Gilpatrick’s voltage measurements “define” an impedance and the interface status signal is “reflective” of measured impedance. 
does not explicitly narrow the scope of the sensor itself to sense/measure impedance.  
With respect to claim 4, Gilpatrick discloses said interface status signal includes impedance information (via Ohm’s Law, voltage measurements “includes impedance information”).
With respect to claim 5, Gilpatrick discloses wherein the processor is dormant when there is no voltage at said interface (see below).
Gilpatrick discloses the unit includes a battery for operating power (see art rejection of claim 6).  This battery means that the processor is constantly powered, regardless of the status of the power grid.  Therefore, the “dormant” state is interpreted as whatever state the processor is in when there is no voltage at the interface.  This is different than a sleep or standby mode, in which the processor reduces its power consumption.  Rather, it is dormant, because it is no longer taking voltage measurements of a voltage that is no longer present.  
Support for this interpretation can be found in the specification (par 36), which describes that dormant means the absence of a status signal.  Gilpatrick outputs a first the status signal when interface voltage is present and a second status signal when the interface voltage disappears (col. 4, lines 10-16).  The second status signal is the absence of the first status signal.  This makes the processor “dormant” during generation of the second status signal.
Further support can be found in the specification (par 37), which describes the specific circuitry required to keep certain parts of the processor powered while other functions turn off.  This structure and functionality is not clearly recited within claim 5.

With respect to claim 11, Gilpatrick discloses the apparatus that corresponds to the means plus function limitations, as discussed above in the art rejections of claims 1, , respectively.
With respect to claim 13, Gilpatrick discloses said processor generates and transmits a power grid status when there is a voltage at said interface (col. 4, lines 35-42). 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 10-11 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haartsen (US 2020/0014206).
With respect to claim 1, Haartsen disclose a remote sensing unit (fig 5; par 57-61) for a system (intended use, does not breathe life into the claim) configured for back feeding power from a power generator into an output of an electrical circuit for an electrical system comprising a plurality of electrical circuits, said remote sensing unit comprising: 
a processor (420) electrically associated with communication circuitry; 

a sensor (440 or the voltage sensor disclosed in par 61) electrically associated with said interface and said processor wherein said sensor is configured to measure an electrical parameter associated with said interface and generate an interface status signal reflective of the electrical parameter; and 
wherein said processor is configured to generate a power grid status signal when the interface status signal is reflective of a power grid failure (par 58, last 8 lines). 
The limitations in the preamble of a “system configured for back feeding power from a power generation into an output of an electrical circuit for an electrical system” is directed to the intended use of the remote sensing unit.  Support for this can be found in that the preamble uses the word “for” to describe what the remote sensing unit is to be used with in the future.  Further, there are no limitations in the body of the claim directed to the system, the generator, or the process of back feeding power.  MPEP §2111.02(II).
Haartsen discloses a remote sensing device that includes a processor (within the PLC circuit) and an interface sensor.  The processor generates a status signal in response to detections made with the sensor (par 58).  
With respect to claim 7, Haartsen discloses at least one remote sensing unit female outlet (460) that is coupled to said remote sensing unit interface.   

With respect to claims 11 and 14-16, Haartsen discloses the apparatus that corresponds to the means plus function limitations, as discussed above in the art rejections of claims 1, 7, 10 and 10, respectively. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Haartsen in view of Gilpatrick.  This art rejection relies on a different embodiment in Gilpatrick (fig 6) than the embodiment cited in the anticipatory rejection, above (fig 4).
Haartsen disclose a remote sensing unit (fig 5), as recited in claim 7, that is connected to a wall outlet. Haartsen does not expressly disclose that the unit comprises a display. 
Gilpatrick discloses a remote sensing unit (fig 6; col. 6-7) for a system (fig 2-4) configured for back feeding power from a power generator (24) into an output of an 
a processor (86) electrically associated with communication circuitry (96); 
an interface (99) configured for being electrically associated with a first electrical circuit electrically associated with a main power grid; and
a display (74) electrically associated with said processor and wherein said display is configured for displaying main power grid status indicators.  
Gilpatrick discloses a remote sensing unit that connects to a wall outlet (fig 6, “to home” indicates the plugs that are connected to a wall outlet).  Within the Gilpatrick unit is a processor, a communication circuit, an interface (the male plug at 99) and a display.  The Gilpatrick display is for presenting fault codes (see fig 5).  This ability to output information makes it “configured for” displaying main power grid status indicators.  Alternatively, the E8 message is the main power grid status indicator.  When the E8 message is indicated, the transfer switch was activated because of a failure in the power grid. 
Haartsen and Gilpatrick are analogous because they are from the same field of endeavor, namely remote sensing units.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Haartsen’s unit to include a display, as taught by Gilpatrick.  The motivation for doing so would have been to notify the user of the condition of the system.  The claim only broadly recites what the display is “for”.  The claim does not explicitly recite the type of indication (icon, figure, words, etc.) provided on the display.  There is no clear indication in the claim that 
With respect to claim 9, Gilpatrick discloses the remote sensing device (fig 6) is in communication with a control unit (fig 4; via PLC transmitter 70 and PLC receiver 96) connected to a backup power source (24) back feeding power into a second electrical circuit associate with the main power grid and wherein said processor is configured to receive backup power status information from a the control unit and cause at least some of the backup power status information to be displayed on said display (col. 7, lines 1-61).  
With respect to claims 17-18, the combination of Haartsen and Gilpatrick teaches the remote sensing unit, as discussed above in the art rejections of claims 8-9, respectively.  The references are analogous, as discussed above.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gilpatrick (fig 4 embodiment) in view of Haartsen.  
With respect to claim 12, Gilpatrick discloses when the processor is dormant, as discussed above in the art rejection of claim 5.  Haartsen discloses the communication circuitry defines wireless technology (par 58, lines 1-7).  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to replace the PLC disclosed by Gilpatrick with a wireless technology, as taught by Haartsen.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  Haartsen clearly indicates that PLC can be replaced with a wireless technology.  Thus, the skilled artisan would have been motivated to apply that teaching to Gilpatrick as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/           Primary Examiner, Art Unit 2836